Citation Nr: 0916272	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  00-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin condition, 
including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
posttraumatic stress disorder (PTSD), a back problem, chronic 
skin rashes, and boils in the groin area.  The RO has since 
recharacterized the latter two claims as a single claim of 
service connection for a skin condition, including as due to 
Agent Orange exposure, as indicated in the August 2004 
supplemental statement of the case (SSOC).

In December 2006, for good cause shown, the Board advanced 
this case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2008).

In a January 2007 decision the Board denied the claim for 
service connection for PTSD; hence, that claim is no longer 
at issue.  However, the Board remanded the remaining two 
claims for back and skin disorders to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  

Unfortunately, since the requested development concerning the 
skin condition has not been fully accomplished, the Board 
must again remand this claim to the RO via the AMC.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is 
entitled, as a matter of law, to compliance with the Board's 
remand directives).  But see, too, Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999) (there need only be "substantial," 
rather than exact compliance with the Board's remand 
directives).




FINDING OF FACT

The Veteran's complaints of low back pain and spasms, which 
were first documented many years after service, have not been 
attributed to an underlying clinical diagnosis.  So inasmuch 
as there is no confirmed underlying disorder to account for 
his subjective complaints, he has failed to satisfy his 
threshold preliminary evidentiary burden of proving he 
currently has the claimed disability.


CONCLUSION OF LAW

The Veteran does not have a back disability due to disease or 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim for service connection for a back 
disability has been properly developed for appellate review.  
The Board will then address this claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in December 1999, February 2000, March 2001, 
February 2007, and May 2007.  These letters informed him of 
the evidence required to substantiate his claim, as well as 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  The letters dated in February and May 
2007, sent on remand, also addressed the potential downstream 
disability-rating and effective-date elements if the claim is 
ultimately granted, as required by Dingess, supra.  

Not all of the notice letters were issued prior to the 
initial adjudication of the Veteran's claim in September 
1998, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  But that was because 
the VCAA did not even exist at the time of that initial 
adjudication of the claim, since it was enacted in November 
2000.  In Pelegrini II the Court clarified that, in these 
situations, VA need not vitiate the initial decision and 
start the whole adjudicatory process anew, as if the initial 
decision was never issued.  Rather, VA need only provide any 
necessary VCAA notice and then readjudicate the claim such at 
that the intended purpose of the notice is served, i.e., not 
frustrated, and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  In 
other words, it must be shown the timing error in the 
provision of the VCAA notice is ultimately inconsequential 
and, therefore, nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

Here, since providing all necessary VCAA notice, the RO has 
readjudicated the claim in SSOCs issued in June 2001, August 
2004, and most recently in February 2009.  This is important 
to point out because the Federal Circuit Court has held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO/AMC obtained all records 
that he and his representative cited as relevant.  Pursuant 
to the Board's January 2007 remand, the AMC requested 
treatment records from the Albany VA Medical Center from 1970 
to 1980, and from 1998 to the present.  These records have 
since been obtained and associated with the claims file for 
consideration.  The Board is thus satisfied that there has 
been substantial compliance with its January 2007 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

The Veteran was also afforded a VA compensation examination 
on remand, in June 1998, to determine whether he has a back 
disability as a result of his military service, even though, 
technically speaking, an examination was not required since 
there was no evidence of a current back disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Indeed, the 
Board's January 2007 remand only requested an examination 
concerning the claimed skin condition (dermatological 
disorder).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.



II.  Service Connection for a Back Disability

The Veteran claims that he has a back disability as a result 
of an injury he sustained while on active duty in the 
military.  For the reasons and bases set forth below, 
however, the Board finds that the preponderance of the 
evidence is against his claim, so it must be denied.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d); Savage v. 
Gober, 10 Vet. App. 488, 
494-95 (1997).

In this case, the Veteran's service treatment records (STRs) 
make no reference to any back problems.  Of particular 
relevance, a separation examination performed in December 
1970 noted that a clinical evaluation of his spine was 
entirely normal.  In the absence of back problems in service, 
these treatment records provide highly probative evidence 
against his claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).



Indeed, the first document complaint of back pain was not 
until the Veteran filed his claim for VA compensation 
benefits is 1998, approximately 28 years after he was 
discharged from the military.  Such a lengthy gap between 
service and the first complaints of back pain provides highly 
probative evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  In other words, this lengthy gap 
tends to go against the notion that the Veteran has 
experienced continuity of symptomatology since service.  See 
Savage, supra.

Even as a layman, however, the Veteran is competent to 
proclaim having experienced low back pain since he was in the 
military because this is capable of lay observation.  But the 
question then becomes whether his testimony concerning this 
is also credible, even if competent.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

But setting aside for the moment the question of whether his 
testimony is credible, even more fatal to the Veteran's claim 
is the fact that there is no medical evidence of a current 
disability to account for his complaints of low back pain 
with spasm.  At his June 1998 VA compensation examination, he 
reported experiencing intermittent low back pain since an 
alleged injury during service, in 1969, while lifting heavy 
objects.  However, no significant objective findings were 
shown on physical examination other than muscle spasms of L4, 
L5, and S1 on the right.  The diagnosis, therefore, was 
"history of back injury in Vietnam with residual lower back 
pain intermittently without any neurological deficits.



In addition to that VA examination, a VA general medical 
examination report dated in June 1998 also notes a diagnosis 
of "lower back pain."  What is most significant, however, 
is that neither report attributes the Veteran's low back pain 
and spasms to an objective clinical diagnosis.  

In addition to these VA examination reports, the Board has 
reviewed numerous VA treatment records dated from the early 
1970s to the present.  Most of these early records show 
extensive treatment for drug and alcohol abuse, but make no 
reference to back problems, as alleged by the Veteran.  
Indeed, the first documented complaints in these records 
referable to his of low back was not until 1998, so many  
years, indeed decades, after his military service ended.  
Also, though, none of these records lists a clinical 
diagnosis to account for his subjective complaints of 
pain, etc.  

Thus, the Veteran has only been diagnosed with low back pain 
and possible spasms, both of which are merely symptoms and do 
not constitute a current disability for VA compensation 
purposes.  It is important for him to understand that pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez- Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  See 38 C.F.R. § 4.1.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

Hence, in absence of competent medical evidence showing a 
clinical diagnosis involving the Veteran's back, to account 
for his complaints of pain and spasm, his claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only 
may be awarded to an applicant who has disability existing on 
the date of the application, not for past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
is no valid claim); Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) (service connection presupposes a current 
diagnosis of the condition claimed).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for back pain.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of 
this claim is denied.


ORDER

Service connection for a back disability is denied.


REMAND

As for his remaining claim, the Veteran alleges he developed 
a skin condition (rashes on various parts of his body and 
boils in his groin area) as a result of his presumed exposure 
to Agent Orange while in Vietnam.  But since neither 
skin condition he is claiming is included in the list of 
presumptive diseases for Veterans exposed Agent Orange, 
38 C.F.R. § 3.307(e), there must be competent medical 
evidence indicating his skin condition is related to his 
military service, and in particular to his presumed exposure 
to Agent Orange in Vietnam.  See Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994).  See, too, McCartt v. West, 12 
Vet. App. 164, 167 (1999) (indicating the principles set 
forth in Combee, which instead concerned exposure to 
radiation, are equally applicable in cases, as here, 
involving Agent Orange exposure to establish direct 
causation).

The Veteran's service treatment records show that he was seen 
in December 1969 for a right scrotal rash.  But there is no 
further reference to a skin condition until a June 1998 VA 
dermatological examination report, wherein the examiner 
diagnosed "Agent Orange exposure with chronic skin rashes, 
depigmented skin lesion on the arm and also history of a cyst 
on the left axilla and the left inguinal area."  

The problem with this opinion is that the examiner identified 
Agent Orange exposure in his overall assessment, but did not 
clarify whether this was the cause of a diagnosed skin 
condition.  Consequently, the Board remanded this claim in 
January 2007 to obtain a supplemental medical opinion on the 
issue of whether the Veteran's skin condition is related to 
his military service, to include on the basis of his presumed 
exposure to Agent Orange in Vietnam.  Pursuant to that 
request, two opinions were provided by the same VA examiner, 
but unfortunately neither of which provides a clear opinion 
concerning the issue of etiology. 

The first opinion, contained in a July 2008 VA examination 
report, notes that "it is at least as likely as not that the 
Veteran's current skin condition which is confirmed is 
etiologically related to the veteran's military service with 
the exposure to Agent Orange in Vietnam."  In a December 
2008 addendum report, however, the same VA examiner indicated 
that he made a mistake in his first opinion.  He then stated 
that "it is less likely than not that the Veteran's current 
skin condition is etiologically related to the Veteran's 
military service[,] and it is less likely as not that the 
veteran's current skin condition is due to exposure to 
Agent Orange in Vietnam."  In support of his latter opinion, 
the examiner stated that the Veteran's claim file was 
reviewed and did not show that the skin rashes occurred in 
service.  

These opinions are confusing, at best, since they contradict 
each other.  In addition, the Board is troubled by the fact 
that, although the examiner indicated that he had reviewed 
the claims file, he failed to mention the Veteran's treatment 
for a scrotal rash in December 1969 while on active duty.  In 
other words, it appears the VA examiner may not have applied 
valid medical analysis to the significant facts of this case 
in reaching his conclusion.  See Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008).  Therefore, another VA examination and 
opinion are needed to determine whether the Veteran's skin 
condition is related to his military service, to include his 
presumed exposure to Agent Orange in Vietnam.  



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
examination to determine the etiology of 
his skin conditions (preferably by someone 
other than the doctor who conducted the 
July 2008 examination and who submitted 
the addendum statement in December 2008).  
The claims file, including a complete copy 
of this remand, must be made available to 
the designated examiner for a review of 
the pertinent medical and other history.  
Following a review of the Veteran's claims 
file and the completion of the 
examination, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that any of the skin 
conditions diagnosed are etiologically 
related to the Veteran's military service, 
including in particular to his presumed 
exposure to Agent Orange in Vietnam.  
In providing this medical nexus opinion, 
the examiner should comment on the 
treatment the Veteran received during 
service in December 1969 for a scrotal 
rash and the patent inconsistencies when 
comparing the opinion provided after the 
July 2008 VA examination to that provided 
in the addendum statement in December 
2008.  The examination report must include 
a discussion of the rationale for all 
opinions and conclusions expressed.

2.  Then readjudicate the claim for 
service connection for a skin condition in 
light of the additional evidence.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond before the record 
is returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


